Citation Nr: 0609866	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





INTRODUCTION

The veteran had recognized guerrillas service from February 
1945 to May 1945, and service with the Philippine Scouts from 
August 1946 to April 1949.  

The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in May 2003.  The immediate cause of 
death was asphyxia, attended by chronic obstructive pulmonary 
disease (COPD).  The underlying cause of the veteran's death 
was pulmonary tuberculosis (PTB).  Malnutrition was also 
reported as a contributing cause of the veteran's death.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran did not have PTB in service and there is no 
diagnosis of PTB within three years of separation from 
service.

4.  None of the conditions that caused or contributed to 
cause the veteran's death were present during his military 
service or until many years thereafter, and none is shown to 
be related to any incident of his military service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312, 3.374 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b), 
3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a veteran who has served during a period of war, and 
tuberculosis has become manifest to a degree of ten percent 
disabling within three years of his or her separation from 
active military service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidence of activity on comparative study of x-ray films 
showing PTB within the three-year presumptive period provided 
by § 3.307(a)(3) will be taken as establishing service 
connection for active PTB subsequently diagnosed by approved 
methods, but service connection and evaluation may be 
assigned only from the date of such diagnosis or other 
evidence of clinical activity.  38 C.F.R. § 3.371(a).

Diagnosis of active PTB by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, x-ray, or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c).

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Factual Background and Analysis.  In May 1985 the veteran 
submitted a claim for entitlement to service connection for 
asthma and PTB, which was disallowed in December 1985.  In 
the claim the veteran indicated that he was treated for chest 
pain at the First Aid Station Guerrilla Unit from 1943 
through 1946.  In April 1999 the veteran filed a claim for 
non-service-connected pension benefits.  The RO denied this 
claim in August 1999.

In March 2003 the appellant filed a claim for death benefits.  
The appellant alleges that the veteran's death arose from an 
illness that the veteran incurred during his military 
service.  

Review of the record does not reveal any evidence which would 
lead to a conclusion that service connection for the cause of 
death is warranted.

Service records for the veteran's first period of service 
contain the report of a physical examination done in November 
1945, which shows that the veteran's lungs, upon examination, 
were normal.  The veteran's discharge document shows that the 
veteran received immunizations for smallpox, typhoid, 
tetanus, and cholera during his military service.  There is 
no record of any other medical treatment or intervention 
during the veteran's first period of military service.  In an 
Affidavit For Philippine Army Personnel completed by the 
veteran in November 1945 the veteran indicated that he did 
not sustain any wounds and that no illness was incurred.

Correspondence from the National Personnel Records Center 
dated in October 1985 reflects that there were no additional 
service medical records for the veteran and that any records 
which might have existed had been destroyed by fire.

Private medical records dating from October 1997 through 
February 2002 submitted in support of the appellant's claim 
(including chest x-rays, hospital records, and statements 
from Dr. F. Encarnacion and Dr. N. Marcia) reflect that the 
veteran suffered from PTB and bronchiectasis.  However, there 
is no medical evidence which suggests that the veteran's PTB 
and bronchiectasis, or the veteran's COPD and malnutrition, 
were incurred in or aggravated by the veteran's military 
service.  Nor is there any medical evidence which shows that 
the veteran's PTB was manifest within three years after the 
veteran's separation from military service.  In fact, the 
earliest documentation of the veteran's PTB is 1997; nearly 
fifty years after the veteran's discharge from military 
service.  Service connection therefore cannot be granted 
under the provisions of 38 C.F.R. §§ 3.307, 3.309.

In a letter dated in March 1985 the veteran advised that 
during his military service he had contracted and been 
treated for malaria for two months in 1944; however, the 
record contains no competent medical evidence which suggests 
that the tuberculosis that the veteran complained of in 1985 
stemmed from the incident of malaria that he reports in 1944.

Based on the evidence of record a nexus between the veteran's 
PTB with bronchiectasis and his military service cannot be 
established, nor is there any evidence that shows that the 
disorders causing the veteran's death (asphyxia due to 
multiple drug resistant PTB, COPD, and malnutrition) were 
incurred in or aggravated by the veteran's military service.  
Accordingly, service-connection for the cause of death must 
be denied.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in May and June 2003 and in 
January 2004 essentially satisfied the duty to notify 
provisions.  Private medical records were obtained from all 
sources identified by the appellant.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  


ORDER

Service connection for the cause of death is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


